*363The opinion of the court was delivered by
Royce. J.
— We are necessarily led to conclude, from the whole case, that in making the purchase of the cow, Lewis White was both the actual and avowed agent of the plaintiff. That fact is even conceded in the argument. The property must, therefore, have vested at once in the plaintiff, subject, perhaps, to a lien in favor of Lewis White for his security. We have,then, only to enquire whether the fact that the agent became personally and solely responsible, for the price, operated to prevent a privity of contract between the plaintiff and defendant. This could not have been pretended, had the plaintiff appeared in person to contract for the property, and then procured his brother to give a note for the purchase money. He did appear by his real and professed agent, which was tantamount to his personal appearance. And although the note of the agent was given in payment for the property, without the plaintiff’s previous request to that effect, yet, he sanctioned the mode of purchase, took the property, and provided means for paying the note. It follows that, in legal contemplation, the cow was sold to the plaintiff. And, hence, the warranty, being parcel of the contract of sale, was given to the plaintiff.
Judgment of the county court affirmed.